2022 IL App (3d) 160710

                                Opinion filed January 18, 2022
      ____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2021

      In re MARCUS S.,                       )     Appeal from the Circuit Court
      a Person Found Subject to Involuntary  )     of the 10th Judicial Circuit,
      Commitment and Involuntary Medication  )     Peoria County, Illinois.
                                             )
                                             )
                                             )     Appeal No. 3-16-0710
                                             )     Circuit No. 16-MH-245
                                             )
      (The People of the State of Illinois,  )
                                             )     The Honorable
             Petitioner-Appellee,            )     Suzanne Patton
                                             )     Judge, Presiding.
             v.                              )
                                             )
      Marcus S.,                             )
                                             )
             Respondent-Appellant).          )
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
            Justice Lytton concurred in the judgment and opinion.
            Justice Schmidt dissented, with opinion.
      ____________________________________________________________________________

                                                  OPINION

¶1          The trial court ordered the respondent-appellant, Marcus S., subject to involuntary

     commitment at an inpatient mental health treatment facility and subject to involuntary treatment

     through the administration of psychotropic medications. Marcus appeals those judgments,

     arguing that the State failed to present evidence as to certain essential elements of the
     involuntary commitment and involuntary medication statutes in the Mental Health and

     Developmental Disabilities Code (Code) (405 ILCS 5/1-100 et seq. (West 2016)) and otherwise

     failed to satisfy various mandatory requirements of those statutes.

¶2                                                FACTS

¶3           At the time of the events at issue, Marcus S. was 23 years old. He lived in Canton,

     Illinois, in a house his parents bought for him. He has a history of mental illness and has been

     treated with various psychotropic medications on and off since he was 18 years old. In mid-

     October, 2016, Marcus burned his hand while attempting to burn large quantities of trash in his

     backyard, far away from his house. He put out the fire himself and went to the emergency room

     where he received treatment for his hand.

¶4           One week later, Marcus’s father brought him to Unity Point Methodist Hospital in Peoria

     (Unity Point) for follow-up burn care and possible mental health care. Marcus was admitted to

     the hospital as a psychiatric patient. Although Marcus tried to sign in on a voluntary basis, Unity

     Point staff filed a petition for involuntary commitment under the Code on October 25, 2016. The

     petition did not include the names of any of Marcus’s relatives or information as to why they

     could not be contacted, as required by section 3-601(b)(2) of the Code (id. § 3-601(b)(2)). The

     State did not amend the petition to add the names of Marcus’s relatives, and Marcus’s counsel

     did not object to this defect.

¶5           On October 27, 2016, Marcus’s treating psychiatrist at Unity Point, Dr. Andrew Lancia,

     filed a petition for involuntary medication requesting the administration of 27 medications. Dr.

     Lancia filed a preprinted form listing the statutory criteria for involuntary treatment under the

     Code and directing the preparer to identify reasons why the statutory criteria had been met.

     However, Dr. Lancia did not list any facts supporting any of the statutory criteria. Marcus’s


                                                      2
     counsel never moved to dismiss the petition for failing to state a cause of action or otherwise

     objected to the petition’s inadequacy.

¶6          The commitment and medication hearings were both held on November 1, 2016. Marcus

     testified that he had tried to sign himself into Unity Point as a voluntary patient but was not

     permitted to do so. Marcus’s counsel did not ask for a recess to address Marcus’s attempt to

     become a voluntary admittee.

¶7          Dr. Lancia testified that Marcus’s father reported increasingly dangerous behavior by

     Marcus, such as placing microwave popcorn in the oven and running a vacuum cleaner in

     standing water. The State did not call Marcus’s father as a witness. Dr. Lancia also testified that

     Marcus’s home was “a shambles,” that Marcus had not been cleaning up after his cats, and that

     Marcus had a prior history of mental illness, including a prior suicide attempt. Dr. Lancia

     diagnosed Marcus as having bipolar disorder with schizotypical personality disorder.

¶8          Dr. Lancia further testified that Marcus had been taking Zyprexa at the hospital

     voluntarily as prescribed for the a few days. However, Dr. Lancia feared that Marcus might stop

     taking the Zyprexa when he left the hospital. He therefore opined that Marcus needed an

     injection of long-acting medication. Dr. Lancia opined that Risperdal’s long-acting injection was

     a more practical alternative than Zyprexa’s long-acting injection because Zyprexa required the

     patient to sit for a long period of time while the injection is administered and would therefore

     require a willing patient.

¶9          Dr. Lancia did not file a predisposition report containing a social history and a detailed

     treatment plan including treatment goals and an estimated timetable for their attainment, as

     required by the Code. Rather, he merely filed a cursory, one-page treatment plan that listed

     problems and goals but no specific treatment methods or timetable. Marcus’s counsel did not


                                                       3
       object to the incomplete treatment plan or to the absence of a predisposition report. Dr. Lancia

       testified in conclusory fashion that he did not believe that Marcus could be released to a less

       restrictive facility than Unity Point.

¶ 10           The trial court ordered Marcus subject to involuntary commitment at Unity Point for 90

       days. It found Unity Point to be the least restrictive treatment alternative. The court concluded

       that, because of his mental illness, Marcus was reasonably expected to engage in conduct placing

       himself or others in danger of physical harm. It further found that Marcus was unable to

       understand the need for treatment because, although he had been taking Zyprexa, he had refused

       Risperdal and was therefore likely to deteriorate if not treated as an inpatient.

¶ 11           The involuntary medication hearing took place immediately after the commitment

       hearing. During the medication hearing, Dr. Lancia testified that Marcus was voluntarily taking

       Zyprexa and “seem[ed] to show some improvement.” However, Dr. Lancia stated that Risperdal

       or Haldol would be better options because they allow for a long-lasting injectable form to be

       given once every two to four weeks. Dr. Lancia asked the court to approve 27 medications in all.

       Although he testified that, to his knowledge, Marcus had not suffered any side effects from any

       of the 27 medications at issue, he acknowledged that Marcus had “potential allergies” to two of

       the requested medications, Risperdal and Haldol.

¶ 12           Marcus testified that, when he had taken Risperdal and Haldol in the past, he could not

       breathe and was not able to move his jaw, arms, or legs. He described these reactions as

       “horrible” and very painful. Marcus stated that, for that reason, he refused to take Haldol or

       Risperdal because the Zyprexa was “working just fine” and he did not have any adverse

       reactions to Zyprexa. He did not want Haldol or Risperdal forced on him. Marcus’s mother

       testified that, when Marcus was hospitalized at another facility several years ago, the hospital


                                                         4
       staff told her that he had experienced tremors, involuntary twitches, and jaw locking, which was

       alleviated by another “side effect” medication. However, Marcus testified that “it didn’t help, it

       still hurt.”

¶ 13             Thereafter, Dr. Lancia was recalled to testify. Given Marcus’s mother’s testimony, Dr.

       Lancia stated that he would “prefer to stay away” from Risperdal and that Risperdal would be

       “really down the line” of medications he wished to administer to Marcus. He acknowledged that

       Marcus might also have “minor problems” with Haldol. Dr. Lancia stated that he was now

       considering different options than he was before, like “sticking with the atypicals,” i.e., second

       generation drugs with fewer side effects, such as Abilify and Invega, both of which have long-

       lasting injectables.

¶ 14             Although a 105-page packet of medication handouts was filed in the record, information

       about one of the 27 requested medications (Abilify Aristrada) was not included in the packet.

       Moreover, no witness testified that the packet was ever provided to Marcus. Marcus’s counsel

       did not object to the incomplete packet or to the lack of proof that Marcus was provided with the

       packet.

¶ 15             The trial court found Marcus subject to all 27 of the requested medications for up to 90

       days. This appeal followed.

¶ 16                                               ANALYSIS

¶ 17                  1. The State’s Failure to Comply With the Involuntary Admission Statute

¶ 18             Marcus argues that the State failed to satisfy certain mandatory requirements of the

       involuntary admission statutes in the Code. We agree.

¶ 19             Section 3-601(b)(2) of the Code requires the State to include the names and contact

       information of the admittee’s family members in in its petition for involuntary admission, or, if

                                                          5
       no such names are included, to identify the steps taken to make a diligent inquiry to identify and

       locate any such family members. 405 ILCS 5/3-601(b)(2) (West 2016). In this case, the State did

       neither. Failure to provide this information rendered the State’s petition fatally defective. In re

       Lance H., 402 Ill. App. 3d 382, 387-89 (2010).

¶ 20          Further, the State failed to file a predisposition report as required by section 3-810 of the

       Code (405 ILCS 5/3-810 (West 2016)). The predisposition report must include (1) information

       on the appropriateness and availability of alternative treatment settings; (2) a social investigation

       of the respondent; and (3) a detailed preliminary treatment plan that addresses the respondent’s

       problems and needs, treatment goals, proposed treatment methods, and a projected timetable for

       the attainment of the treatment goals. Id. The State filed no predisposition report in this case.

       Instead, it filed a cursory, one-page care plan that did not include all of the required elements of a

       preliminary treatment plan under section 3-810, much less all of the required elements of a

       predisposition report under that section. The one-page care plan listed problems and goals but

       did not contain any proposed treatment methods or a projected timetable for the proposed

       treatment. Nor did it include a social investigation of Marcus or a written report on alternative

       treatment settings. There was no testimony presented on these matters proving this information.

       Dr. Lancia was asked whether he believed that Marcus could be released into any less restrictive

       facility than Unity Point, and he answered “no.” Such conclusory, cursory testimony does not

       suffice. In re Daryll C., 401 Ill. App. 3d 748 (2010). Dr. Lancia was not asked to opine regarding

       the other information required by section 3-810, and he offered no such opinion.

¶ 21          These procedural and evidentiary failures require reversal of the State’s petition for

       involuntary admission. Because we reverse the trial court’s involuntary commitment order, we

       must also reverse the involuntary medication order, which was contingent upon Marcus


                                                         6
       receiving inpatient care pursuant to the commitment order. In re John N., 364 Ill. App. 3d 996,

       998-99 (2006). The State concedes this point.

¶ 22          Accordingly, we could resolve the appeal on this ground alone. However, the State’s

       involuntary medication petition was also patently inadequate and riddled with reversible errors,

       and Marcus’s trial counsel did nothing to address many of them. Because these types of flagrant

       failures, utter disregard of the Code’s requirements, and dereliction of duty both by trial courts

       and counsel for both parties recur with disturbing regularity, we choose to address the

       involuntary medication order as well.

¶ 23               2. The State’s Failure to Comply With the Involuntary Treatment Statute

¶ 24          The trial court erred in ordering the involuntary administration of 27 drugs because the

       State failed to comply with several mandatory requirements of the Code’s involuntary treatment

       statute (405 ILCS 5/2-107 (West 2016)). Specifically, the State failed to establish that (1) Marcus

       lacked the capacity to make a reasoned decision about the proposed treatment; (2) other, less

       restrictive alternatives to involuntary medication had been explored and found inappropriate; and

       (3) the benefits of each requested medication outweighed its potential harm.

¶ 25          The administration of involuntary mental health services entails a “ ‘massive curtailment

       of liberty.’ ” In re Barbara H., 183 Ill. 2d 482, 496 (1998) (quoting Vitek v. Jones, 445 U.S. 480,

       491 (1980)); see also In re Torry G., 2014 IL App (1st) 130709, ¶ 31 (“Autonomous

       decisionmaking in matters affecting the body and mind is one of the most valued liberties in a

       civilized society.” (Internal quotation marks omitted.)). When the State seeks to forcibly

       administer psychotropic medication to an individual, the interference with the individual’s liberty

       is “ ‘particularly severe.’ ” In re Robert S., 213 Ill. 2d 30, 46 (2004) (quoting Riggins v. Nevada,

       504 U.S. 127, 134 (1992)). Under the due process clause of the fourteenth amendment to the


                                                        7
       United States Constitution (U.S. Const., amend. XIV), a mentally ill person has a liberty interest

       to refuse medical treatment, including the administration of psychotropic medications. In re C.E.,

       161 Ill. 2d 200, 213 (1994). However, this liberty interest is balanced against the State’s

       legitimate parens patriae interest in furthering the treatment of a mentally ill person who lacks

       the capacity to make a reasoned decision concerning his or her need for such medication.

¶ 26          In 1991, the legislature enacted the involuntary-treatment statute of the Code (Ill. Rev.

       Stat. 1991, ch. 91½, ¶ 2-107 (now codified at 405 ILCS 5/2-107.1)) as a mechanism for

       determining when psychotropic medication may be administered over an individual’s objections.

       Section 2-107.1(a-5)(4) provides that psychotropic medication shall not be involuntarily

       administered to a patient unless all of the following factors are present:

                      “(A) That the recipient has a serious mental illness or developmental

              disability.

                      (B) That because of said mental illness or developmental disability, the

              recipient currently exhibits any one of the following: (i) deterioration of his or her

              ability to function, as compared to the recipient’s ability to function prior to the

              current onset of symptoms of the mental illness or disability for which treatment

              is presently sought, (ii) suffering, or (iii) threatening behavior.

                      (C) That the illness or disability has existed for a period marked by the

              continuing presence of the symptoms set forth in item (B) of this subdivision

              (4) or the repeated episodic occurrence of these symptoms.

                      (D) That the benefits of the treatment outweigh the harm.

                      (E) That the recipient lacks the capacity to make a reasoned decision about

              the treatment.


                                                         8
                       (F) That other less restrictive services have been explored and found

               inappropriate.

                       (G) If the petition seeks authorization for testing and other procedures, that

               such testing and procedures are essential for the safe and effective administration

               of the treatment.” 405 ILCS 5/2-107.1(a-5)(4) (West 2016).

       Section 2-107.1 serves as the legal standard for balancing an individual’s liberty interests and the

       State’s interest in treating persons with mental illnesses. The Illinois Supreme Court upheld the

       constitutionality of section 2-107.1, in part, because the statute is “narrowly-tailored” to balance

       individual liberty against the State’s interest and because the statute’s “strict standards” “must be

       satisfied by clear and convincing evidence before medication can be ordered” on an involuntary

       basis. C.E., 161 Ill. 2d at 218.

¶ 27           Whether there was compliance with a statutory provision presents a question of law,

       which we review de novo. In re Nicholas L., 407 Ill. App. 3d 1061, 1072 (2011). However, a

       reviewing court will not reverse a trial court’s determination as to the sufficiency of the evidence

       unless it is against the manifest weight of the evidence. In re Laura H., 404 Ill. App. 3d 286, 290

       (2010). A judgment is against the manifest weight of the evidence only where the opposite

       conclusion is apparent or where the findings appear to be unreasonable, arbitrary, or not based on

       the evidence. Id.

¶ 28           Here, the State did not satisfy several of section 2-107.1’s mandatory requirements for

       the involuntary administration of psychotropic medication. First, the State failed to demonstrate

       that Marcus lacked the capacity to make a reasoned decision about his treatment. The State

       cannot demonstrate such incapacity without showing, inter alia, that Marcus had received

       written notice of the risks and benefits of, and alternatives to, each of the proposed medications,


                                                         9
as required by section 2-102(a-5) of the Code (405 ILCS 5/2-102(a-5) (West 2016)). “ ‘If such

[written] notice is not given, then the State cannot establish that a respondent lacks the capacity

to make a “reasoned decision” about treatment, because the written notice forms the basis upon

which such a decision can be made.’ ” In re Wilma T., 2018 IL App (3d) 170155, ¶ 23 (quoting

In re Katarzyna G., 2013 IL App (2d) 120807, ¶¶ 16-17); see also Tiffany W., 2012 IL App (1st)

102492-B, ¶ 22; In re Linda K., 407 Ill. App. 3d 1146, 1153 (2011), overruled on other grounds,

In re Rita P., 2014 IL 115798, ¶¶ 33-34. Although a 105-page packet of medication handouts

was filed in the record (the first page of which is signed by someone who claimed to have given

the materials to Marcus), no one testified at trial that this packet was provided to Marcus.

Moreover, even if Marcus had received the packet, it would not have satisfied the Code’s written

notice requirement because it contained no information whatsoever about one of the medications

requested by the State and no information about possible treatment alternatives to the 27

proposed medications. To comply with section 2-107.1’s requirements, the State had to provide

evidence of the benefits and harms of each of the proposed drugs (In re Alaka W., 379 Ill. App.

3d 251, 263 (2008)) and had to show that the benefits of each drug outweighed its harms (In re

C.S., 383 Ill. App. 3d 449, 452-53 (2008)). If only one medication on a proposed medication

package does not satisfy this requirement, then the entire medication package must fail. C.S., 383

Ill. App. 3d at 452-53; In re Mary Ann P., 202 Ill. 2d 393, 405-06 (2002). The legislature did not

intend the courts to authorize less than what the treating doctor prescribed or to otherwise engage

in selective authorization of psychotropic medication. Mary Ann P., 202 Ill. 2d at 405-06.




                                                 10
       Accordingly, as a matter of law, the State failed to demonstrate that Marcus lacked the capacity

       to make a reasoned decision about his own medical treatment. 1

¶ 29           For this reason alone, the trial court committed reversible error by approving the State’s

       involuntary medication petition. Wilma T., 2018 IL App (3d) 170155, ¶ 23; Tiffany W., 2012 IL

       App (1st) 102492-B, ¶ 22. The Code’s written notice requirement demands strict compliance. It

       may not be waived (Tiffany W., 2012 IL App (1st) 102492-B, ¶ 14) or satisfied by anything less

       than complete written notice of all the information listed in the statute, including alternatives to

       medication (Wilma T., 2018 IL App (3d) 170155, ¶ 23; Linda K., 407 Ill. App. 3d at 1153-34).

¶ 30           Further, there was evidence that Marcus had the capacity to make a reasoned decision

       about his treatment. During the trial, Marcus testified cogently and showed an awareness of the

       side effects of Haldol and Risperdal, and he testified about the particular side effects he had

       experienced when he took those drugs in the past, which was corroborated by his mother’s

       testimony. Marcus rationally explained his reasons for declining the medications Dr. Lancia had

       offered. In addition, Marcus was voluntarily taking Zyprexa while under Dr. Lancia’s care at the

       hospital, which suggests that Dr. Lancia was treating him as a person with the capacity to

       consent to mental health treatments. In re Hatsuye T., 293 Ill. App. 3d 1046, 1052 (1997) (noting

       that it is “most significant to the question of capacity” when medical professionals treat their

       mentally ill patient as if she had the capacity to make her own treatment decisions). A person

       does not lack the capacity to make decisions about his own treatment merely because he has a

       mental illness (In re Alaka W., 379 Ill. App. 3d at 265; In re Phyllis P., 182 Ill. 2d 400, 401

       (1998)) or because he disagrees with his doctor’s proposed treatment (In re Nicholas L., 407 Ill.


               1
                 When asked at trial whether he believed that Marcus had the capacity to make a reasoned
       decision on whether to take the psychotropic medications, Dr. Lancia answered, “No.” This one-word,
       unsupported, conclusory opinion is insufficient as a matter of law to establish a lack of capacity. In re
       Larry B., 394 Ill. App. 3d 470, 477 (2009).
                                                            11
       App. 3d at 1076). Marcus’s testimony and the other evidence presented at trial suggested that

       Marcus had the capacity to make a reasoned decision about his treatment. See In re Israel, 278

       Ill. App. 3d 24, 37 (1996); Hatsuye T., 293 Ill. App. 3d at 1052. Dr. Lancia’s testimony to the

       contrary was conclusory and insufficient to prove incapacity. Larry B., 394 Ill. App. 3d at 477.

¶ 31          Moreover, the State failed to prove by clear and convincing evidence that the benefits of

       Dr. Lancia’s proposed drug treatments outweighed the harm of those treatments, as required by

       section 2-107.1(a-5)(4)(D) of the Code (405 ILCS 5/2-107.1(a-5)(4)(D) (West 2016)). Although

       Dr. Lancia mentioned the benefits or harms of some of the drugs he proposed, he did not do so

       for all of them. In addition, the State failed to prove that the benefits of two of the drugs, Haldol

       and Risperdal, outweighed the serious harms that they could cause Marcus, especially given his

       history of suffering severe side effects while taking those drugs. As noted above, the State was

       required to provide evidence of the benefits and harms of each of the 27 proposed drugs and

       show that the benefits of each drug outweighed its harms. Alaka W., 379 Ill. App. 3d at 263; C.S.,

       383 Ill. App. 3d at 452-53.

¶ 32          Because these errors and omissions require reversal of the State’s involuntary treatment

       petition, we need not address the State’s alleged failure to satisfy other required elements of the

       involuntary medication statutes. However, we note, once again, that we find it alarming that

       these types of fundamental and obvious errors occur. The Code provides that the state’s attorney

       “shall ensure that petitions, reports and orders [filed pursuant to the Code] are properly

       prepared.” 405 ILCS 5/3-101 (West 2016). The state’s attorney utterly failed to fulfill this

       obligation in this case. Accordingly, the involuntary commitment and medication orders must be

       reversed.

¶ 33                                  3. Ineffective Assistance of Counsel


                                                         12
¶ 34          Marcus further argues that his trial counsel provided ineffective assistance during the

       involuntary admission and involuntary medication proceedings. We agree. Respondents facing

       involuntary commitment or involuntary admission of psychotropic medication have a statutory

       right to counsel under the Code. 405 ILCS 5/3-805 (West 2016); Barbara H., 183 Ill. 2d at 493-

       94. This right to counsel includes the right to effective assistance of counsel; anything less would

       render the statutory guarantee of counsel a mere “hollow gesture serving only superficially to

       satisfy due process requirements.” (Internal quotation marks omitted.) In re Tara S., 2017 IL

       App (3d) 160357, ¶ 17. In determining whether counsel has effectively tested the State’s case in

       proceedings under the Code, our appellate court applies the Strickland standard. See Strickland v.

       Washington, 466 U.S. 668 (1984). To establish ineffective assistance under this standard, a

       respondent must show that his counsel’s performance was deficient (i.e., that he committed

       errors so serious that he was not functioning as counsel as contemplated by the Code) and

       (2) counsel’s errors were so prejudicial as to deprive the respondent of a fair hearing. In re Tara

       S., 2017 IL App (3d) 160357 ¶ 19. Of “paramount importance” in involuntary health proceedings

       is whether respondent’s counsel held the State to its burden of proof and to its procedural

       requirements. In re Sharon H., 2016 IL App (3d) 140980, ¶ 42.

¶ 35          Marcus contends that his counsel provided ineffective assistance in this case by

       (1) failing to protect Marcus’s right to request voluntary admission, (2) failing to protect

       Marcus’s right to the least restrictive form of treatment with psychotropic medication, and

       (3) failing to hold the state to various procedural and substantive requirements of the Code.

       Because Marcus’s third argument is dispositive of this issue, we will address that argument only.

¶ 36          In this case, the State failed to comply with several mandatory requirements of the Code

       without meeting any challenge or objection from Marcus’s counsel. As noted above, section 3-


                                                        13
       601(b)(2) of the Code required the State either to include the names and contact information of

       Marcus’s family members in the involuntary admission petition or, if no such names are

       provided in the petition, to identify the steps taken to make a diligent inquiry to identify and

       locate any such family members. 405 ILCS 5/3-601(b)(2) (West 2016). The State did neither.

       Failure to provide this information rendered the State’s petition fatally defective. Lance H., 402

       Ill. App. 3d at 387-89. Nevertheless, Marcus neither objected to the deficiencies in the State’s

       petition nor moved to dismiss the petition. This failure was so prejudicial to Marcus that it

       deprived him of a fair trial. Marcus’s counsel’s failure to notify the trial court that the State’s

       petition was defective amounted to ineffective assistance. See In re Jessica H., 2014 IL App

       (4th) 130399, ¶¶ 26, 35.

¶ 37          Moreover, the State’s involuntary treatment petition merely incorporated the statutory

       standards for granting such a petition, i.e., it baldly stated the legal conclusions justifying an

       order of involuntary medication but did not include any facts supporting those conclusions or

       explain Dr. Lancia’s reasons for finding the statutory criteria satisfied. Illinois is a fact-pleading

       jurisdiction. Schloss v. Jumper, 2014 IL App (4th) 121086, ¶ 20. In order to state a claim for

       involuntary medication, the State had to allege facts in support of its claim, not merely legal

       conclusions. Marshall v. Burger King Corp., 222 Ill. 2d 422, 429-30 (2006); Kucinsky v. Pfister,

       2020 IL App (3d) 170719, ¶ 55. A complaint that alleges mere conclusions fails to state a claim

       and is insufficient to withstand a motion to dismiss. Kucinsky, 2020 IL App (3d) 170719, ¶ 55.

       Because the State’s petition was conclusory and contained no supporting facts, it was facially

       deficient. Jessica H., 2014 IL App (4th) 130399, ¶¶ 26, 35. Nevertheless, Marcus’s counsel did

       not move to dismiss the petition. This error also constituted ineffective assistance. Jessica H.,

       2014 IL App (4th) 130399, ¶¶ 26, 35 (counsel’s failure to notify the trial court that the State’s


                                                         14
       commitment petition was untimely or to move to dismiss the petition constituted ineffective

       assistance).

¶ 38          Further, as noted, the State failed to file a predisposition report as required by section 3-

       810 of the Code (405 ILCS 5/3-810 (West 2016)). Instead, it filed a cursory, one-page care plan

       that did not include all of the required elements of a preliminary treatment plan under section 3-

       810, much less all of the required elements of a predisposition report. Nor did the State present

       any testimony on these matters that could have sufficed in lieu of a predisposition report. The

       conclusory, cursory testimony presented by the State does not satisfy section 3-810’s mandatory

       requirements. See, e.g., Daryll C., 401 Ill. App. 3d 748. A respondent’s counsel provides

       ineffective assistance when he does not object to the State’s failure to file a proper predisposition

       report, particularly where, as here, the State did not present testimony as to each of the required

       elements of a predisposition report. Id. at 756-57; Alaka W., 379 Ill. App. 3d at 271; In re Daniel

       M., 387 Ill. App. 3d 418, 422 (2008). The State’s failure to provide a proper predisposition report

       or equivalent testimony severely prejudiced Marcus, and Marcus’s counsel’s failure to object to

       this error constituted ineffective assistance.

¶ 39          Finally, as noted above, the State did not prove that Marcus was provided with all of the

       statutorily required written information on the side effects, risks, benefits, and alternatives to

       each of the 27 medications requested by the State. Marcus’s counsel’s failure to object to the

       State’s lack of evidence on this dispositive issue was also ineffective assistance. Marcus had a

       due process right not to be medicated on an involuntary basis unless the State proved that he

       lacked the capacity to make a reasoned decision about his own medical treatment. The State

       could not prove that Marcus lacked that capacity without first demonstrating that he had received

       all of the information required by the Code as to each proposed medication. 405 ILCS 5/2-102(a-


                                                         15
       5) (West 2016)). By failing to object to the State’s failure of proof on this issue, Marcus’s

       counsel failed to protect Marcus’s fundamental due process right, thereby depriving him of a fair

       trial.

¶ 40                                              4. Forfeiture

¶ 41            The State argues that any objections to the errors it allegedly committed in this case were

       forfeited because Marcus’s counsel did not object to any of the errors before the trial court and

       he does not argue that they are reviewable under the plain error doctrine. These arguments fail.

       Forfeiture is a limitation on the parties, not the reviewing court. In re Amanda H., 2017 IL App

       (3d) 150164, ¶ 43. Finding forfeiture would be inappropriate in this case given the State’s

       complete failure to observe the Code’s mandatory provisions that safeguard the respondent’s

       liberty and due process rights. If a respondent fails to object to violations of the Code committed

       by the State, he may not appeal the State’s lack of “strict compliance” with the Code; however,

       he retains the right to appeal the State’s total noncompliance with those requirements. Id. Cases

       finding forfeiture of procedural errors in involuntary commitment or medication proceedings

       under the Code usually involve errors that were harmless under the circumstances presented.

       See, e.g., In re Nau, 153 Ill. 2d 406 (1992) (counsel’s failure to object to allegedly improper

       notice of involuntary commitment hearing forfeited the issue where the respondent actually

       appeared at the hearing with his counsel, thereby negating any claim of prejudice). However, the

       errors committed in this case cannot be said to be harmless, and our appellate court has held that

       some of the errors alleged in this case cannot be forfeited. See, e.g., In re Robin C., 395 Ill. App.

       3d 958, 965 (2009) (holding that the State’s total failure to meet section 3-810 requirements

       regarding a predisposition report is an error that is “neither harmless nor forfeited”); Tiffany W.,

       2012 IL App (1st) 102492-B, ¶ 14 (holding that the State’s failure to prove that the respondent


                                                        16
       received complete written information as to all the risks and benefits of each requested

       medication and alternatives thereto could not be forfeited).

¶ 42                                               5. Mootness

¶ 43           The State also argues that we should dismiss this appeal as moot. The involuntary

       commitment and medication orders at issue in this appeal expired by their own terms 90 days

       after they were entered. Thus, both orders are now moot.

¶ 44           Generally, courts of review do not decide moot questions, render advisory opinions, or

       consider issues where the result will not be affected by the court’s decision. In re Alfred H.H.,

       233 Ill. 2d 345, 351 (2009). However, there are three established exceptions to the mootness

       doctrine: (1) the “public interest” exception, applicable where the case presents a question of

       public importance that will likely recur and whose answer will guide public officers in the

       performance of their duties; (2) the “capable of repetition” exception, applicable to cases

       involving events of short duration that are capable of repetition, yet evading review; and (3) the

       “collateral consequences exception,” applicable where the involuntary treatment order could

       return to plague the respondent in some future proceedings or could affect other aspects of the

       respondent’s life. Id. at 355-62. Whether a particular appeal falls within one of these exceptions

       to the mootness doctrine must be determined on a case-by-case basis, considering each exception

       in light of the relevant facts and legal claims raised in the appeal. Id. at 364; Daryll C., 401 Ill.

       App. 3d at 752.

¶ 45           We find that the “capable of repetition” exception applies in this case. That exception has

       two elements. First, the challenged action “must be of a duration too short to be fully litigated

       prior to its cessation.” Alfred H.H., 233 Ill. 2d. at 358. Second, “there must be a reasonable

       expectation that ‘the same complaining party would be subjected to the same action again.’ ” Id.


                                                         17
       (quoting Barbara H., 183 Ill. 2d at 491). In the present case, there is no question that the first

       element has been met. As noted, the challenged orders were limited to 90 days, and the parties

       agree that the orders could not have been fully litigated prior to their cessation.

¶ 46           Thus, the only question is whether there is a reasonable expectation that Marcus will

       personally be subject to the same action again. That occurs when the resolution of the issue

       raised in the present case would be likely to affect a future case involving Marcus or to “have

       some bearing on a similar issue presented in a subsequent case” involving Marcus. Id. at 359,

       360; see also Wilma T., 2018 IL App (3d) 170155.

¶ 47           This evidence in this case satisfies that standard. Because of Marcus’s history of mental

       illness and involuntary hospitalizations, it is reasonably likely that he will face additional

       involuntary admission and medication orders in the future. Indeed, he faced such additional

       orders in La Salle County only 32 days after the orders at issue in this case were entered. Those

       La Salle County circuit court orders are the subject of In re Marcus. S., 2022 IL App (3d)

       170014. In that case, the trial court repeated many of the same errors at issue in the instant case. 2

       That makes the argument for review under the “capable of repetition” exception particularly

       strong in this case. Wilma T., 2018 IL App (3d) 170155, ¶ 14 (taking judicial notice of prior

       involuntary commitment case wherein the same error was committed and ruling that “[t]he fact

       that the same problem has affected respondent twice shows that this issue could affect her again


               2
                  We may take judicial notice of the record in another case involving the same party or of public
       documents contained in the record of any other judicial proceeding if doing so would aid us in deciding
       the instant case. Wilma T., 2018 IL App (3d) 170155, ¶ 14 (taking judicial notice of prior involuntary
       commitment case involving the same respondent and the same error); see also Metropolitan Life
       Insurance Co. v. American National Bank & Trust Co., 288 Ill. App. 3d 760, 764 (1997); People v. Davis,
       65 Ill. 2d 157, 161 (1976). We may do so sua sponte, i.e., even if the parties did not seek judicial notice in
       the trial court. In re N.G., 2018 IL 121939, ¶ 32; State Farm Fire & Casualty Co. v. Watts Regulator Co.,
       2016 IL App (2d) 160275, ¶ 40.



                                                            18
       in future proceedings”); see generally In re Eric H., 399 Ill. App. 3d 831, 833 (2010) (applying

       “public interest” mootness exception in consolidated mental health appeals and finding that the

       fact that the trial court repeated the same course in successive petitions suggested “the likelihood

       of a recurrence”).

¶ 48          As Marcus correctly notes, the State and the trial court failed to comply with certain

       procedural and substantive requirements of the Code. For example, the trial court erred by

       granting the involuntary medication petition even though the State (1) failed to present evidence

       that Marcus had received written notice of the risks and benefits of, and alternatives to, the

       proposed medications, as required by section 2-102(a-5) of the Code (405 ILCS 5/2-102(a-5)

       (West 2016)), and (2) failed to demonstrate by clear and convincing evidence that the Marcus

       lacked the capacity to make a reasoned decision about his medical treatment, as required by

       section 2-107.1(a-5)(4)(E) of the Code (id. § 2-107.1(a-5)(4)(E) (West 2016)). The trial court

       also erred by granting the involuntary commitment petition even though (1) the petition did not

       include the names of any of Marcus’s relatives or information as to why they could not be

       contacted, as required by section 3-601(b)(2) of the Code (id. § 3-601(b)(2)), and (2) the State

       failed to file a predisposition report as required by section 3-801 of the Code (id. § 3-810) or to

       present oral testimony containing the information required by that section (see Daryll C., 401 Ill.

       App. 3d at 755-57). The trial court also erred by granting the petitions even though Marcus’s

       counsel provided ineffective assistance and by failing to advise Marcus of his appeal rights. It is

       reasonably likely that the resolution of these issues will affect future cases involving Marcus

       because he will likely again be subject to involuntary commitment and medication, the trial court

       will likely again commit the same statutory compliance issues, and counsel for both parties will

       likely commit the same errors. See Wilma T., 2018 IL App (3d) 170155, ¶ 14 (“[t]he fact that the


                                                        19
       same problem has affected respondent twice shows that this issue could affect her again in future

       proceedings”); In re Val Q., 396 Ill. App. 3d 155, 161 (2009) (applying the “capable of

       repetition” exception and finding it reasonably likely that the resolution of an issue “would affect

       future cases involving respondent, because respondent will likely again be subject to involuntary

       treatment and the court will likely again commit the same alleged error”), overruled on other

       grounds by In re Rita P., 2014 IL 115798, ¶¶ 33-34; Tara S., 2017 IL App (3d) 160357, ¶ 17

       (applying the “capable of repetition” exception to claim of ineffective assistance of counsel in

       proceedings under the Code). In fact, that is exactly what happened merely weeks later in the

       La Salle County case. Accordingly, the “capable of repetition” exception to the mootness

       doctrine applies here.

¶ 49          The State argues that the “capable of repetition” exception does not apply here because

       the respondent is arguing only that the evidence was insufficient to support the involuntary

       admission and medication orders in this case. The State and the dissent are correct that fact-

       specific arguments (such as an argument addressing the sufficiency of the evidence in a given

       case) are not subject to the “capable of repetition” exception because such issues are unlikely to

       recur in future cases and the resolution of such issues will not impact future cases. Alfred H.H.,

       233 Ill. 2d at 359-61. Contrary to the State’s and the dissent’s assertions, however, the instant

       appeal does not merely involve challenges to the sufficiency of the evidence or any other fact-

       specific issue. Rather, it involves the State’s complete failure to observe several mandatory

       procedural and substantive requirements of the Code and Marcus’s counsel’s ineffectiveness for

       failing to object to such failures. Our appellate court has repeatedly recognized that the “capable

       of repetition” exception applies under these circumstances. See, e.g., Wilma T., 2018 IL App (3d)

       170155, ¶ 14; Val Q., 396 Ill. App. 3d at 161; Tara S., 2017 IL App (3d) 160357, ¶ 17.


                                                        20
¶ 50           Because we hold that the “capable of repetition” exception to mootness applies, we do

       not need to address Marcus’s argument that the “public interest exception” also applies.

¶ 51           We close by admonishing trial courts, the state’s attorney, and all counsel who represent

       respondents in involuntary commitment and treatment proceedings to do better in future cases.

       Unfortunately, this is far from the first time we have encountered such a brazen disregard for the

       law in civil commitment cases. Our appellate court has repeatedly stressed the need for strict

       compliance with the legislatively established procedural safeguards for involuntary commitment

       proceedings. See, e.g., Alaka W., 379 Ill. App. 3d at 271-72; Daniel M., 387 Ill. App. 3d at 422-

       23; Amanda H., 2017 IL App (3d) 15016, ¶ 46. Nevertheless, our admonitions continue to go

       unheeded, and fundamental errors and omissions recur with disturbing regularity. This threatens

       to render involuntary commitment and treatment proceedings, which involve massive intrusions

       on respondents’ liberty, pro forma proceedings. That cannot be tolerated. We hope that our

       supreme court will act to stop to these continuing, egregious violations of respondents’

       constitutional and statutory rights in these cases. Our supreme court could, for example, require

       that all trial courts presiding over these cases, attorneys in the state’s attorney’s office, attorneys

       in the legal advocacy service, and any other counsel representing respondents in these cases

       receive adequate training as to the Code’s requirements in order to ensure that such requirements

       are fully observed and strictly enforced.

¶ 52                                               CONCLUSION

¶ 53           For the foregoing reasons, we reverse the judgment of the circuit court of Peoria County.

¶ 54           Reversed.

¶ 55           JUSTICE SCHMIDT, dissenting:




                                                         21
¶ 56           While the majority’s concerns are well founded, we are bound by our supreme court’s

       admonishment not to decide moot questions. Alfred H.H., 233 Ill. 2d at 351. The majority finds

       that this case falls within the “capable of repetition, yet evading review” exception to the

       mootness doctrine. Supra ¶ 45. This exception has two elements: (1) the challenged action is in

       its duration too short to be fully litigated prior to its cessation and (2) there is a reasonable

       expectation that the same complaining party would be subjected to the same action again. In re A

       Minor, 127 Ill. 2d 247, 258 (1989).

¶ 57           The first element is satisfied. However, the second element is not. The fact that

       respondent may face involuntary admission and involuntary medication in the future is not a

       sufficient basis to satisfy the second element of this exception to the mootness doctrine. Alfred

       H.H., 233 Ill. 2d at 358-61. Respondent is not arguing that any statute is unconstitutional, and he

       may be subjected to the same unconstitutional statute in the future. Nor does he challenge the

       trial court’s interpretation of a statute. He argues only that the trial court and the State failed to

       follow certain statutory procedures, and his counsel was ineffective for failing to object to the

       failure to follow the procedures. His argument is fact-specific. There is no clear indication of

       how a resolution of the issues raised in this case could be of use to respondent in a future

       litigation as any future litigation would be based upon new petitions, new hearings, new

       evidence, and an assessment of whether the State met its burden of proof in those cases. See id.

       at 360 (making a similar statement about the argument raised in that case). Nothing in the

       majority’s opinion constitutes anything other than a recitation of existing case law. In other

       words, the majority opinion does not offer any new guidance to be used in the future by litigants.

       While it is troubling that the court and parties below appear to repeatedly disregard procedural




                                                          22
       requirements in involuntary commitment proceedings, there is no justification for issuing a new

       opinion, which applies already existing law to the facts of this case.

¶ 58          The majority finds the above exception to the mootness doctrine is satisfied and does not

       address the alternative mootness exception raised by respondent on appeal. Specifically,

       respondent argues that the public interest exception to the mootness doctrine is also satisfied.

       This argument should be rejected as well.

¶ 59          The public interest exception is applicable only if there is a clear showing that (1) the

       question is of a substantial public nature, (2) an authoritative determination is needed for future

       guidance, and (3) the circumstances are likely to recur. In re J.B., 204 Ill. 2d 382, 387 (2003).

       The exception is narrowly construed and requires a clear showing of each criterion. In re India

       B., 202 Ill. 2d 522, 543 (2002). The second element is not satisfied in this case. This exception

       does not apply when there are no conflicting precedents requiring an authoritative resolution.

       The majority does not resolve any conflicting issues in the law. Rather, it applies existing case

       law to the specific facts of this case. Therefore, an authoritative determination is not necessary as

       required by this exception.

¶ 60          This appeal should be dismissed as moot.




                                                        23